Citation Nr: 1102794	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection to coronary artery disease 
(CAD), to include as due to herbicide exposure.

2.  Entitlement to service connection for osteomyelitis, to 
include as secondary to service-connected diabetes mellitus, type 
II.  

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to 
service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection to hypertension, to include 
as due to herbicide exposure, or in the alternative, claimed as 
secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for a bilateral hearing 
loss disability.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus, type II.  

8.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected diabetic retinopathy.  

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, 
with active service from May 1966 to January 1972.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from December 2007 and March 2010 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Huntington, West Virginia (the RO).  

The Veteran testified at a VA hearing which was chaired by the 
undersigned at the Board's central Offices in Washington, D.C. in 
November 2010.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

At the November 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

The Board notes that the Veteran's diabetes mellitus, type II, 
and diabetic retinopathy claims were certified for appeal.  
However, as will be discussed further below, the Veteran 
expressed disagreement with the evaluation assigned by the RO in 
the March 2010 Decision Review Officer (DRO) decision.  See the 
November 2010 VA hearing transcript at pages 11 and 13.  As such, 
they are properly before the Board.  See Manlincon v. West, 12, 
Vet.App. 238 (1999).

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected diabetes mellitus, type 
II.  See e.g. the November 2010 VA hearing transcript at pages 24 
and 25.  Such a claim has not been developed by the RO.  However, 
in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (the Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  As noted immediately above, the Board has 
taken jurisdiction of the Veteran's increased rating claim for 
his service-connected diabetes mellitus, type II.  Accordingly, 
the issue is now properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

Previous Stay

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease (to include CAD), Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. §1116, VA issued regulations 
through notice and comment rule-making procedures to establish 
the new presumptions of service connection for those diseases.  
On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  Accordingly, and 
pursuant to the Secretary's directive, the Board stayed the 
current appeal.  The Veteran was notified of this stay in a 
letter from the RO dated in May 2010.  

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease to the list of diseases 
associated with exposure to certain herbicide agents.  The Board 
notes that the Veteran served in the Republic of Vietnam, and 
thus, herbicide exposure has been conceded.  Moreover, the 
medical evidence of record reflects that the Veteran has been 
diagnosed with coronary artery disease, which is considered an 
ischemic heart disease.  See e.g. private treatment records from 
P.G., M.D. and W.S.H., M.D. dated in June 2008 and November 2007, 
respectively, as well as the report of an April 2009 VA 
examination.  The intended effect of this amendment is to 
establish presumptive service connection for these diseases based 
on herbicide exposure.  The implementation of this rule was 
subject to the provisions of the Congressional Review Act (CRA), 
which provided for a sixty day waiting period prior to 
implementation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims is lifted 
effective October 30, 2010.  Thus, the Board will proceed to 
adjudicate the current appeal.  

The issues of (1) entitlement to service connection to 
hypertension, to include as due to herbicide exposure, or in the 
alternative, claimed as secondary to service-connected diabetes 
mellitus, type II, (2) entitlement to service connection for a 
bilateral hearing loss disability, (3) entitlement to service 
connection for tinnitus, (4) entitlement to an initial evaluation 
in excess of 20 percent for service-connected diabetes mellitus, 
type II, (5) entitlement to an initial evaluation in excess of 30 
percent for service-connected diabetic retinopathy and (6) 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is, therefore, presumed to have been exposed to 
certain herbicide agents, including Agent Orange, during such 
service.  

2.  The Veteran has a diagnosis of coronary artery disease and 
has therefore been shown to have an ischemic heart disease that 
presumed to be the result of his conceded in-service herbicide 
exposure.

3.  Resolving all doubt in the Veteran's favor, his current 
osteomyelitis is caused or aggravated by his service-connected 
diabetes mellitus, type II.  

4.  Resolving all doubt in the Veteran's favor, his current 
peripheral neuropathy of the bilateral lower extremities is 
caused or aggravated by his service-connected diabetes mellitus, 
type II.  


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to be due to his conceded 
in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010)

2.  Entitlement to service connection for osteomyelitis is 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities is warranted. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veteran's claims decided herein have been granted, as will be 
discussed below.  As such, the Board finds that any error related 
to the VCAA regarding these claims is moot.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection and Secondary Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection on a direct basis, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements of direct or 
secondary service connection are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated 
that in Savage it had clearly held that 38 C.F.R. § 3.303 does 
not relieve the claimant of his burden of providing a medical 
nexus.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra..  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

The CAD claim

In addition to the laws and regulations pertaining to service 
connection enumerated above, if a Veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
certain diseases shall be service-connected if the requirements 
of section 3.307(a)(6) are met even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of section 3.307(d) are satisfied.  38 
C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

Section 3.307(d)(6) also provides that a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  

If a Veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(d) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

As previously discussed in the Introduction, on August 31, 2010, 
VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and 
other chronic B-cell leukemias, Parkinson's disease, and ischemic 
heart disease to the list of diseases associated with exposure to 
certain herbicide agents.  The intended effect of this amendment 
is to establish presumptive service connection for these diseases 
based on herbicide exposure.  This final rule was published in 
the Federal Register.  75 Fed. Reg. 53, 202 (August 31, 2010).  

For the purposes of §3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA regulations require that a 
Veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a Veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding Veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for (CAD).  The 
Veteran's service records indicate that he served in the Republic 
of Vietnam.  Indeed, this DD form 214 reflects that he was 
awarded the Vietnam Service Medal with three bronze service stars 
and the Vietnam Campaign Medal with device.  As such, the Veteran 
served in the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed during such service to 
certain herbicide agents, including Agent Orange.  

The Veteran's private and VA treatment records reflect his 
diagnosis of coronary artery disease.  See e.g., private 
treatment records dated in November 2007 and June 2008 as well as 
the April 2009 VA examination report.  During his April 2009 VA 
examination, the examiner noted that the Veteran had a history of 
myocardial infarction and required continuous medication.  

VA has interpreted ischemic heart disease to encompass any 
atherosclerotic heart disease resulting in clinically significant 
ischemia or requiring coronary revascularization.  This includes 
CAD (including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina.  See 75 Fed. Reg. 
53,202 (Aug. 31, 2010).  Since VA has amended section 3.309(e) to 
include ischemic heart disease as one of the disorders for which 
a presumption based on herbicide exposure is warranted, 75 Fed. 
Reg. 53,202 (Aug. 31, 2010) (to be codified at 38 C.F.R. pt. 3), 
the Board therefore finds that the Veteran is entitled to service 
connection for CAD on the presumptive basis of herbicide 
exposure.  

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  See Gilbert, supra.  
Accordingly, the Board concludes that service connection for CAD 
is warranted.  

The osteomyelitis and peripheral neuropathy claims

Since these claims involve application to identical law to 
congruent facts, for the sake of economy, the Board will discuss 
them together.  Additionally, the Board notes that the Veteran 
has asserted these claims under the theory of secondary service 
connection.  The Board observes the Court's decision in Schroeder 
v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) holding that VA 
has obligation to explore all legal theories, including those 
unknown to the Veteran, by which he can obtain benefit sought for 
the same disability.  However, because the Veteran's claims are 
being granted under the theory of secondary service connection, 
any assertions relating to direct service connection are rendered 
moot.  

As noted above, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence of a 
current disability, (2) evidence of a service-connected 
disability and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin, supra.  

Concerning Wallin element (1), the Board notes that the April 
2009 VA examiner failed to provide diagnoses of peripheral 
neuropathy of either lower extremity or osteomyelitis.  
Specifically, the examiner noted that the Veteran had 
osteomyelitis of the left third toe, but since the amputation at 
this toe in January 2008, he had no other signs or symptoms of 
the disease.  Further, the examiner opined that a diagnosis of 
peripheral neuropathy could not be made without resort to mere 
speculation because the medical evidence and medical data were 
inconsistent.  See the April 2009 VA examination report.  

However, the Board observes that the VA examination report notes 
that the Veteran's private treatment records were unavailable for 
review in connection with the VA examination.  As noted above, 
the Veteran submitted private treatment records to the Board at 
the November 2010 VA hearing and waived RO consideration of such.  
These records confirm repeated diagnoses of osteomyelitis and 
peripheral neuropathy of the bilateral lower extremities, to 
include multiple surgeries involving both feet and 
electrodiagnostic test results.  See e.g., private treatment 
records from April 2006, August 2006, April 2009, November, 2009, 
January 2010, June 2010, July 2010 and November 2010.  
Accordingly, Wallin element (1) has been demonstrated as to both 
disabilities.  

It is uncontroverted that the Veteran has been awarded service 
connection for his diabetes mellitus, type II.  Wallin element 
(2) has been demonstrated.  

Concerning Wallin element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, as noted above, no 
diagnoses were rendered, and thus, the matter of etiology of 
either disability was not addressed.  

The Veteran has alleged that both of these diagnosed disabilities 
were caused or aggravated by his service-connected diabetes 
mellitus, type II.  See e.g., the VA hearing transcript at page 
19.  Regarding the Veteran's contentions, the Board acknowledges 
that he is competent to give evidence about what he experienced, 
i.e., he is competent to report that he has experienced pain 
and/or numbness in his feet.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  However, 
the Veteran, as a layperson, is not competent to provide evidence 
that requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See Moray v. 
Brown, 5 Vet. App. 211 (1993), see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Crucially, statements and treatment records from the Veteran's 
podiatrist, D.S.H., D.P.M., allude to a connection between the 
Veteran's osteomyelitis and diabetic neuropathy of the bilateral 
lower extremities.  See e.g., private treatment records from 
D.S.H., D.P.M. dated in January 2010 and November 2010.  
Certainly, there is no medical evidence asserting a different 
etiology for either of the Veteran's diagnosed disabilities.  

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  See Gilbert, supra.  
Accordingly, the Board concludes that service connection for 
osteomyelitis and diabetic neuropathy of the bilateral lower 
extremities is warranted.  


ORDER

Service connection for CAD, as due to herbicide exposure, is 
granted.

Entitlement to service connection for osteomyelitis, as secondary 
to service-connected diabetes mellitus, type II, is granted.  

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, as secondary to service-
connected diabetes mellitus, type II, is granted.  


REMAND

Unfortunately, a remand is required concerning the claims 
enumerated below.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claims so that the 
Veteran is afforded every possible consideration.

The hypertension claim

As noted above, the Veteran has variously claimed that his 
currently-diagnosed hypertension is caused by his exposure to 
herbicides, direct service connection, or is caused or aggravated 
by his service-connected diabetes mellitus, type II, secondary 
service connection.  

The medical evidence of record is sufficient to adjudicate the 
Veteran's claim under the theory of secondary service connection.  
Concerning the Veteran's claim on under the theory of direct 
service connection, the Board notes that additional evidentiary 
development is needed.  

It is uncontroverted that the Veteran was exposed to herbicides 
during his service, and he has been diagnosed with hypertension.  
As such, Hickson elements (1) and (2) have been demonstrated.  
However, hypertension is not listed as a presumptive disease 
under 38 C.F.R. §§ 3.307 and 3.309 in connection with herbicide 
exposure.  Although the Veteran is not entitled to service 
connection for hypertension on a presumptive basis, the Federal 
Circuit has determined that a Veteran is not precluded from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Concerning Hickson element (3), the Board observes that the April 
2009 VA examiner failed to address whether the Veteran's 
hypertension was directly related to his service, to include his 
exposure to herbicides; rather opining only on the matter of 
secondary service connection and aggravation.  

Accordingly, the Board concludes that the April 2009 VA 
examination was inadequate for the purposes of deciding this 
claim, and such must be remanded to afford the Veteran a VA 
examination and obtain an opinion as to whether his hypertension 
is causally related to any aspect of his service, to include his 
exposure to herbicides.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  

The bilateral hearing loss and tinnitus claims

In addition to the laws and regulations pertaining to service 
connection, the Court has held that the absence of evidence of a 
hearing loss disability in service is not fatal to a Veteran's 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The 
Court has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's service records are congruent with his testimony 
that he served as an aircraft mechanic on the "flight line."  
See e.g., the VA hearing transcript at page 4.  As such, the 
Board finds that exposure to excessive noise is compatible with 
the nature and duties of his service.  

At the present, it is unclear whether the Veteran suffers from 
bilateral hearing loss and/or tinnitus in either ear which is 
related to his in-service noise exposure.  The Veteran has 
submitted the report of a March 2010 audiogram from his private 
audiologist, L.H., which reflects the Veteran's complaints of 
tinnitus and a diagnosis of "slight/mild hearing loss 
bilaterally."  See the March 2010 audiogram report.  However, 
the Board notes that the audiogram is displayed in graphic form 
and there is no indication of whether the Veteran's speech 
discrimination score was determined by using the Maryland CNC 
standard.  See 38 C.F.R. § 4.85 (2010); see also Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (holding that the Board is not 
competent to interpret graphical representations of audiometric 
data and, therefore, is unable to determine whether the Veteran 
meets the criteria for hearing loss under 38 C.F.R. § 3.385 
according to this graph alone.)  

However, VA's duty to assist includes undertaking reasonable 
efforts to obtain clarification of unclear evidence, which 
applies to medical examination reports of all kinds.  See 
38 C.F.R. § 19.9; see also Tyrues v. Shinseki, 23 Vet. App. 166 
(2009); Savage v. Shinseki, No. 09 - 4406 (Nov. 3, 2010).  

Moreover, the Veteran has not been seen for a VA examination in 
connection with these claims.  VA must provide a VA examination 
when there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease, and (4) insufficient competent evidence of 
record for VA to make a decision.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, these claims must be remanded 
to the AMC for a medical examination and opinions addressing 
whether the Veteran has a tinnitus and/or a hearing loss 
disability in either ear which is/are causally related to his in-
service noise exposure.



The diabetes mellitus, type II, and diabetic retinopathy claims

As noted in the Introduction, the RO granted the Veteran's 
service connection claims for diabetes mellitus, type II, and 
diabetic retinopathy.  At the November 2010 hearing, the Veteran 
expressed disagreement with the evaluations assigned to these two 
disabilities.  The Board accepts his testimony as a valid notice 
of disagreement as to the March 2010 DRO decision.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (holding that a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  The Board must therefore remand 
these issues for issuance of a statement of the case (SOC) 
pursuant to 38 C.F.R. § 20.200.  See Manlincon, supra; see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The TDIU claim

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  A 
copy of the letter should be sent to the 
Veteran's representative.  

2.  The AMC should provide the Veteran the 
opportunity to obtain from his private 
audiologist (1) information as to the 
numerical values for the Veteran's puretone 
thresholds at 500, 1000, 2000, 3000 and 
4000 Hertz for the March 2010 audiogram, 
and (2) clarification as to whether the 
Maryland CNC word list was used in 
determining speech discrimination scores in 
the March 2010 report.  Any additional 
evidence received should be associated with 
the Veteran's VA claims file.  

3.  The Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of his hypertension.  The claims 
file must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based on the examination of the Veteran and 
the review of the record, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the Veteran's hypertension is 
etiologically related to his in-service 
herbicide exposure or secondary to (or 
aggravated by) his service connected 
coronary artery disease.  

The rationale for all opinions expressed 
must be provided.

4.  The AMC must the Veteran for a VA 
audiological examination.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be aware 
of VA's definition of hearing loss 
disability, as set forth at 38 C.F.R. § 
3.385.  The examiner should specifically 
indicate whether the current audiometric 
findings or the private audiometric 
findings obtained in March 2010 reflect a 
hearing loss disability in either ear.  The 
examiner must also provide an opinion as to 
whether any current hearing loss and/or 
tinnitus is/are related to the Veteran's 
claimed exposure to noise during service.  
All opinions expressed should be supported 
by adequate rationale.

5.  The AMC should issue a statement of the 
case to the Veteran and his representative 
in response to his November 2010 notice of 
disagreement with evaluations assigned to 
his service-connected diabetes mellitus, 
type II, and diabetic retinopathy.  The 
Veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board concerning 
his claim.  See 38 C.F.R. § 20.302(b) 
(2010).

6.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the AMC 
should review the Veteran's entire record 
and readjudicate the Veteran's bilateral 
hearing loss, tinnitus and TDIU claim.  If 
any of the claims are denied, the AMC 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


